Citation Nr: 1011637	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09-01 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine (also claimed as disc 
bulge, scoliosis, spurring of S1 joints, retrolisthesis, 
osteophytes formation and loss of disc height).

2.  Entitlement to service connection for sciatic neuropathy 
of the bilateral lower extremities (also claimed as 
radiculopathy).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from February 1956 to 
January 1962 and from April 1962 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claims.  The appellant submitted a Notice of 
Disagreement (NOD) with these denials in August 2008 and 
timely perfected his appeal in January 2009.

In January 2010, the appellant presented sworn testimony 
during a Board video conference hearing, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the appellant's claims file.

Issues Not in Appellate Status

The Board notes that the appellant was awarded entitlement to 
service connection for recurrent low back pain in March 1977 
and assigned a noncompensable disability rating.  The 
appellant filed a claim for an increased disability rating in 
November 2005 and a February 2006 rating decision increased 
the appellant's disability rating to 10 percent disabling.  
The appellant submitted a NOD with this assignment in April 
2006.  A June 2007 rating decision increased the disability 
rating from 10 percent to 20 percent disabling, effective the 
date of claim.  A Statement of the Case (SOC) was issued the 
same day and the appellant timely perfected his appeal in 
August 2007.  A subsequent rating decision dated in November 
2008 increased the appellant's disability rating from 20 to 
40 percent disabling, effective the date of the appellant's 
claim.  The appellant was informed that this was considered a 
full grant of the issue on appeal, as he had requested a 40 
percent disability rating.  The appellant was notified that 
he should immediately notify the RO if he disagreed with this 
statement.  The appellant did not respond and therefore the 
Board does not find this issue to be in appellate status.

Additionally, the appellant filed a claim of entitlement to 
an increased disability rating for bilateral flat feet in 
August 2008.  A December 2008 rating decision increased the 
appellant's disability rating from 10 percent to 30 percent 
disabling, effective the date of the appellant's claim.  The 
appellant submitted a NOD in June 2009 and a SOC was issued 
in September 2009.  The appellant did not submit a VA Form 9 
[Substantive Appeal].  Thus, this issue is not in appellate 
status and will not be addressed any further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a NOD initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a Substantive Appeal after a SOC is 
issued by VA].

The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
claim, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from DDD of the lumbar 
spine that is the result of a disease or injury in active 
duty service.

2.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from sciatic neuropathy 
of the bilateral lower extremities that is the result of a 
disease or injury in active duty service.


CONCLUSIONS OF LAW

1.  DDD of the lumbar spine was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

2.  Sciatic neuropathy of the bilateral lower extremities was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
appellant's claims, a letter dated in June 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The June 2007 letter also notified the 
appellant as to how disability ratings and effective dates 
are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claims, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 

Duty to Assist

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's available service treatment 
records (STRs) and VA medical records are in the file.  
Private medical records identified by the appellant have been 
obtained, to the extent possible.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The record indicates that the appellant participated in a VA 
examination in January 2006 and the results from that 
examination have been included in the claims file for review.  
He was later provided with a VA medical opinion in March 2007 
by the same VA physician who conducted his January 2006 
examination.  The examination and the medical opinion 
involved a thorough review of the claims file and an opinion 
that was supported by sufficient rationale.  Therefore, the 
Board finds that the examination and the subsequent medical 
opinion are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claims).  Given the foregoing, the Board finds that the 
VA has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the appellant's claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  The Merits of the Claims

The appellant contends that he currently suffers from DDD of 
the low back as well as sciatic neuropathy of the bilateral 
lower extremities as a result of his time in active duty 
service.  

As explained above, the appellant was awarded entitlement to 
service connection for recurrent low back pain in 1977.  The 
Board notes that the evaluation of the same disability under 
various diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14 (2009).  The critical inquiry 
in making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Though the appellant suffers 
from low back pain (his service-connected disability) and 
presumably from his DDD of the lumbar spine, separate 
etiology has been identified for his DDD, and thus the 
present claim for DDD of the lumbar spine is not duplicative 
of his service-connected low back pain.  Id.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
Initially, the Board notes that the appellant has been 
diagnosed with DDD of the lumbar spine with right lower 
extremity radiculopathy.  See VA Spine Examination Report, 
January 21, 2006; VA Spine Examination Addendum, March 10, 
2007.  Thus, element (1) under Hickson has been satisfied.  
See Hickson, supra.

With regard to the appellant's STRs, the Board notes that the 
STRs associated with the appellant's first period of service 
(February 1956 to January 1962) are not in the claims file.  
The Board finds that this is not prejudicial to the 
appellant, as he has repeatedly stated that his back injury 
took place in April 1973.  Review of the STRs for the 
appellant's second period of service (April 1962 to March 
1976) reveal that upon re-enlistment, the appellant stated he 
was in good health and had no complaints with regard to his 
back or to any pain associated therewith.  See Standard Form 
(SF) 89, Re-enlistment Examination Report, April 13, 1962.  A 
re-enlistment examination in July 1966 indicated that the 
appellant's spine was normal.  See 88, Re-enlistment 
Examination Report, July 11, 1966.  Re-enlistment 
examinations in July 1972 found the appellant's spine to be 
normal and the appellant himself indicated that he was in 
good health.  The appellant noted experiencing recurrent low 
back pain.  Specifically, he stated that certain bending 
caused sharp back pain.  See SF 88 & 93, Re-enlistment 
Examination Reports, July 12, 1972.

In April 1973, the appellant was seen with complaints of low 
back pain.  The examiner diagnosed him with left paraspinal 
muscle ache on lateral flexion.  The impression was myalgia.  
See STR, April 1973.  Upon separation from service in 
February 1976, the examiner noted that the appellant 
experienced recurrent back pain with trauma.  See SF 88, 
Service Discharge Examination Report, February 25, 1976.  
Accordingly, the Board finds that the appellant has satisfied 
element (2) under Hickson.  See Hickson, supra.

As to crucial Hickson element (3), medical nexus, the Board 
has carefully evaluated the evidence and, for reasons stated 
immediately below, finds that a preponderance of the 
competent medical evidence of record supports a conclusion 
that the appellant's current lumbar spine disabilities are 
not related to his military service.

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the United States Court of Appeals 
for the Federal Circuit and the Court have specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, in 
evaluating the probative value of competent medical evidence, 
the Court has stated in pertinent part: "The probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches...As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the 
adjudicator..." See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

There is of record a medical opinion which arguably relates 
the appellant's current lumbar disabilities to his military 
service.  In September 2006, F.X.C., M.D. of the C.C. stated 
that he had reviewed the appellant's magnetic resonance 
imaging (MRI) report (performed earlier in 2006), which 
revealed DDD at L5 - S1 with disc herniation.  Dr. F.X.C. 
stated that the appellant was a "67 year old male status 
post back injury that occurred while he was in the 
military."  Additionally, based upon review of the MRI, the 
appellant appeared to have disc degeneration at the S1 nerve 
root, which "may have been caused by injury that happened in 
the military."  See Private Treatment Record, F.X.C., M.D., 
September 1, 2006.

Crucially, Dr. F.X.C. did not provide any specific rationale 
or basis for his opinion.  In particular, Dr. F.X.C. failed 
to distinguish between recurrent low back pain (for which 
service connection has been granted) and the currently 
claimed lumbar spine DDD and radiculopathy.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the physician to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence]; see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
evidence which is speculative, general or inconclusive in 
nature cannot support a claim].

The Board attaches far greater great weight of probative 
value to the opinion of the January 2006 and March 2007 VA 
examiner.  In January 2006, the VA examiner noted that a 
December 2005 computed tomography scan of the appellant's 
lumbar spine showed degenerative changes at L5-S1, L3-4, L2 
and L3 with mild osteophytes formation.  The diagnosis was 
DDD of the lumbar spine with right lower extremity 
radiculopathy.  See VA Spine Examination Report, January 21, 
2006.  In the March 2007 VA spine examination addendum, the 
same VA examiner noted that he had re-reviewed the 
appellant's claims file extensively and his prior January 
2006 VA examination report.  Based on the April 1973 report 
of left paraspinal muscle ache on lateral flexion (diagnosed 
as myalgia), the February 1976 continued complaints of 
recurrent low back pain and the lack of any diagnoses of DDD 
or radiculopathy in the lower extremities during service, the 
VA examiner stated that it was less likely than not that DDD 
or radiculopathy was related to the appellant's lumbar strain 
in service.  The VA examiner further opined that there was no 
clinical relationship between low back strain and muscular 
back pain and the subsequent development of DDD or 
radiculopathy, therefore it was less likely than not that 
these two conditions were related.  See VA Spine Examination 
Report Addendum, March 10, 2007.

The January 2006 VA examination report and the March 2007 VA 
examination report addendum appear to have been based upon 
thorough review of the record, comprehensive examination of 
the appellant, and thoughtful analysis of the appellant's 
entire history and current medical conditions.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  Additionally, the March 2007 VA 
medical opinion appears to be consistent with the appellant's 
medical history, which shows that he was not diagnosed with 
DDD or radiculopathy in military service or for decades 
thereafter.

To the extent that the appellant or his representative is 
contending that the currently diagnosed lumbar spine 
disabilities are related to his military service, it is now 
well-established that laypersons without medical training, 
such as the appellant and his representative, are not 
competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
[lay persons without medical training are not competent to 
comment on medical matters such as diagnosis and etiology]; 
see also 38 C.F.R. § 3.159(a)(1) (2009) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements are 
not competent medical evidence and are, therefore, not 
probative evidence of medical nexus.

In short, the Board finds that the medical evidence in favor 
of the appellant's claim is outweighed by the competent 
medical evidence of record; specifically the March 2007 VA 
examination report addendum.

Additionally, as was indicated above, the appellant was 
diagnosed with DDD and radiculopathy in 2006.  There is no 
competent medical evidence that the appellant was diagnosed 
with or treated for a lumbar DDD or radiculopathy for decades 
after his March 1976 separation from service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the appellant's claims fail on this basis.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  


ORDER

Entitlement to service connection for DDD of the lumbar spine 
(also claimed as disc bulge, scoliosis, spurring of S1 
joints, retrolisthesis, osteophytes formation and loss of 
disc height) is denied.

Entitlement to service connection for sciatic neuropathy of 
the bilateral lower extremities (also claimed as 
radiculopathy) is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


